Citation Nr: 1643506	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent of degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

While the Veteran initially requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently withdrew his request in a March 2016 written correspondence.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a March 2016 written correspondence, the Veteran withdrew from appeal the issue of entitlement to an increased rating for degenerative joint disease of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased initial rating for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In March 2016, the Veteran submitted a written statement in indicating that he wished to withdraw his appeal as to the matter of entitlement to an increased rating for degenerative joint disease of the right knee.  This letter, which was submitted by the Veteran's representative at the local level, is clear and unambiguous - "[p]lease be advised that I wish to withdraw my request for a Board hearing and my appeal for increased evaluation for right knee entirely."  Notably, the Veteran's national representative provided an Informal Hearing Presentation (IHP) in November 2016.  There was no acknowledgment of the withdrawal request or argument alleging inadequacy of withdrawal.  Thus, the Board finds that the Veteran's appeal ceased to exist in March 2016 and that the IHP submitted in November 2016 does not create any ambiguity as to the Veteran's intent in March 2016.

Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to a rating in excess of 10 percent of degenerative joint disease of the right knee is dismissed.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


